Tuesday        5th

                March, 1996.



Kimberly Rose O'Toole,                                        Appellant,

against        Record No. 2347-93-1
               Circuit Court No. 93-421

Commonwealth of Virginia,                                     Appellee.

                           Upon Rehearing En Banc

           Before Chief Judge Moon, Judges Baker, Benton, Coleman,
          Willis, Elder, Bray, Fitzpatrick, Annunziata and Overton

                Andrew G. Wiggin, Assistant Public Defender
                (Office of the Public Defender, on brief),
                for appellant.

                Grace DiLiberto, Assistant Attorney General
                (James S. Gilmore, III, Attorney General,
                on brief), for appellee.



             By opinion dated June 27, 1995, a majority of a panel of

this Court affirmed Kimberly Rose O'Toole's conviction for possession

of cocaine.     O'Toole v. Commonwealth, 20 Va. App. 540, 458 S.E.2d 595

(1995).    Upon O'Toole's motion, we stayed the mandate of that decision

and granted a rehearing en banc.     Upon such rehearing, the judgment of

the trial court is affirmed for those reasons set forth in the panel's

majority opinion.    Accordingly, the stay of this Court's June 27, 1995

mandate hereby is lifted and its directives reinstated.

             Judges Benton and Elder would reverse the judgment of the

trial court for those reasons set forth in the panel's dissenting

opinion.     See id. at 544-46, 458 S.E.2d at 597-98 (Benton, J.,

dissenting).
          The Commonwealth shall recover of the appellant an

additional $200 for services rendered the appellant by the Public

Defender on the rehearing portion of this appeal, in addition to

counsel's costs and necessary direct out-of-pocket expenses.   This

amount shall be added to the costs due the Commonwealth in the

June 27, 1995 mandate.

          This order shall be published and certified to the trial

court.
                          A Copy,

                               Teste:

                                         Clerk